DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 6/7/2021, in which claims 21 – 24, 28, 30 – 33, 35 – 37, and 39 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 21 – 40 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 21 - 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 21 – 23 and 29 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Subramanian et al (US 2017/0373935 A1).
As per claim 21, Weavind et al (US 2014/0019611 A1) discloses,
A system for linking information of a business service (para.[0029]; “hierarchy of services and sub-services that are dependent on any one CI”). 
the system comprising: a processor; and a memory device storing instructions configured to be executed by the processor to cause the processor to perform actions (para.[0019]; “apparatuses (systems) and computer program products …. Those computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine”).
comprising: determining that a configuration item (CI) stored in a configuration management database (CMDB) is associated with the business service (para.[0034]; “configuration management system 136 is further configured to determine the relationship between any one CI and every service and sub-service that depends on that CI”). 
generating a first set of layers indicative of a model configuration of the business service over a period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and selected the beta second application server 132B from the applications layer such that a service model 400 for that CI is generated”). 
wherein the first set of layers includes model information associated with the CI (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
 	Weavind  does not specifically disclose  generating a second set of layers indicative of an actual configuration of the business service over the period of time, wherein the second set of layers includes implemented information associated with the CI, and linking a first object associated with the first set of layers to a second object associated with the second set of layers such that the model information associated with the CI is dependent upon the implemented information associated with the CI, wherein the first object is associated with a first checkpoint having a first timestamp occurring within the period of time, wherein the second object is associated with a second checkpoint having a second timestamp occurring within the period of time, wherein the first checkpoint is stored in a respective layer of the first set of layers, and wherein the second checkpoint is stored in a respective layer of the second set of layers.
	However, Subramanian et al (US 2017/0373935 A1) in an analogous art discloses,
generating a second set of layers indicative of an actual configuration of the business service over the period of time (para.[0072]; “snapshots of a client's configuration data for different points in time may be created and stored automatically or on demand as distinct objects by the discovery service”).
wherein the second set of layers includes implemented information associated with the CI (para.[0072]; “set of snapshot-based programmatic interfaces (or other temporally-oriented programmatic interfaces) may be implemented by the configuration discovery service to enable configuration records corresponding to specified timestamps or time periods to be retrieved from any of the different layers of storage”).
and linking a first object associated with the first set of layers to a second object associated with the second set of layers such that the model information associated with the CI is dependent upon the implemented information associated with the CI (para.[0072]; “the snapshot-based APIs may enable clients to determine whether two snapshot configurations are similar enough for a comparison to be useful”).
wherein the first object is associated with a first checkpoint having a first timestamp occurring within the period of time (para.[0032]; “Some data sources may provide raw configuration data at regular intervals, while others may be event-driven”, para.[0034]; “raw configuration data received from other data sources over some time periods”, and para.[0038]; “configuration data stored at the service 104 may comprise a plurality of timestamped records for the configuration item”).
wherein the second object is associated with a second checkpoint having a second timestamp occurring within the period of time (para.[0032]; “Some data sources may provide raw configuration data at regular intervals, while others may be event-driven”, para.[0034]; “raw configuration data received from other data sources over some time periods”, and para.[0038]; “configuration data stored at the service 104 may comprise a plurality of timestamped records for the configuration item”).
wherein the first checkpoint is stored in a respective layer of the first set of layers (para.[0038]; “the configuration data stored at the service 104 may comprise a plurality of timestamped records for the configuration item. A number of different types of configuration data collectors or sources may be employed” and para.[0040]; “configuration data sets may be collected by a plurality of configuration data sources 134--e.g., at respective levels of granularity and/or at respective layers”).
and wherein the second checkpoint is stored in a respective layer of the second set of layers (para.[0038]; “the configuration data stored at the service 104 may comprise a plurality of timestamped records for the configuration item. A number of different types of configuration data collectors or sources may be employed” and para.[0040]; “configuration data sets may be collected by a plurality of configuration data sources 134--e.g., at respective levels of granularity and/or at respective layers”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Subramanian into Weavind to provide a clarity execution of migrating application from customer environment to provider environment based on full understanding of the relationship and dependency among various application component.

As per claim 22, the rejection of claim 21 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the actions comprise: generating the first checkpoint, wherein the first checkpoint is associated with the first object, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
and generating the second checkpoint, wherein the second checkpoint comprises attribute information associated with the second set of layers at the first moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”). 
wherein linking the first object to the second object provides a comparison of the first set of layers and the second set of layers at the first moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).  

As per claim 23, the rejection of claim 21 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the actions comprise: generating the first checkpoint, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
generating a third checkpoint, wherein the third checkpoint is associated with the first set of layers, a third object of the first set of layers, wherein the third checkpoint comprises attribute information associated with the first set of layers at a second moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”). 
and linking the first object to the third object to provide a comparison of the first set of layers at the first moment in time as compared to the second moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).    

As per claim 29, the rejection of claim 1 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the actions comprise: generating a snapshot of the business service at a particular moment in time based on respective timestamps of checkpoints associated with the first set of layers or the second set of layers (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).

As per claim 30, Weavind et al (US 2014/0019611 A1) discloses,
A method for linking information about a business service (para.[0029]; “hierarchy of services and sub-services that are dependent on any one CI”).
the method comprising: determining, via processing circuitry, that a configuration item (CI) stored in a configuration management database (CMDB) is associated with the business service (para.[0034]; “configuration management system 136 is further configured to determine the relationship between any one CI and every service and sub-service that depends on that CI”). 
generating, via the processing circuitry, a first set of layers indicative of a model configuration of the business service over a period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and para.[0043]; “selected the beta second application server 132B from the applications layer such that a service model 400 for that CI is generated”)., 
wherein the first set of layers includes model information associated with the CI (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
generating, via the processing circuitry, a second set of layers indicative of an actual configuration of the business service over the period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and para.[0043]; “selected the charlie database server 134C from the database/storage layer such that a service model 400' for that CI is generated”).
wherein the second set of layers includes implemented information associated with the CI (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
	Weavind does not specifically disclose wherein the model information associated with the Cl is referenced via one or more first checkpoints stored in a respective layer of the first set of layers; generating, via the processing circuitry, a second set of layers indicative of an actual configuration of the business service over the period of time, wherein the second set of layers includes implemented information associated with the CI, wherein the implemented information associated with the Cl is referenced via one or more second checkpoints stored in a respective layer of the second set of layers;
linking, via the processing circuitry, a first object associated with the first set of layers to a second object associated with the second set of layers such that the model information associated with the Cl is dependent upon the implemented information associated with the Cl; and tracking, via the processing circuitry, one or more changes to the model information or the implemented information in the second set of layers, the first set of layers, wherein the one or more first checkpoints and the one or more second checkpoints are updated based on the link between the first object and the second object and based on the one or more changes to the model information or the implemented information.
	However, Subramanian et al (US 2017/0373935 A1) in an analogous art discloses,
wherein the model information associated with the Cl is referenced via one or more first checkpoints stored in a respective layer of the first set of layers (para.[0055]; “each raw data set 320 has an associated timestamp indicating when the data was collected, a formula which takes both the timestamps and the trust scores into account (in effect, resulting in time-weighted trust scores) may be used to select which attributes should be included in the curated attributed value list”).
generating, via the processing circuitry, a second set of layers indicative of an actual configuration of the business service over the period of time (para.[0072]; “snapshots of a client's configuration data for different points in time may be created and stored automatically or on demand as distinct objects by the discovery service”).
wherein the second set of layers includes implemented information associated with the CI (para.[0072]; “set of snapshot-based programmatic interfaces (or other temporally-oriented programmatic interfaces) may be implemented by the configuration discovery service to enable configuration records corresponding to specified timestamps or time periods to be retrieved from any of the different layers of storage”).
wherein the implemented information associated with the Cl is referenced via one or more second checkpoints stored in a respective layer of the second set of layers (para.[0055]; “each raw data set 320 has an associated timestamp indicating when the data was collected, a formula which takes both the timestamps and the trust scores into account (in effect, resulting in time-weighted trust scores) may be used to select which attributes should be included in the curated attributed value list”).
linking, via the processing circuitry, a first object associated with the first set of layers to a second object associated with the second set of layers such that the model information associated with the Cl is dependent upon the implemented information associated with the Cl (para.[0072]; “the snapshot-based APIs may enable clients to determine whether two snapshot configurations are similar enough for a comparison to be useful”).
and tracking, via the processing circuitry, one or more changes to the model information or the implemented information in the second set of layers the first set of layers (para.[0030]; “the assignment of unique identifiers to configuration items, the tracking of interactions (e.g., transactions, network traffic flows etc.) and dependencies among the items, changes in application configuration over time, as well as performance monitoring at desired levels of granularity for complex application”).
wherein the one or more first checkpoints and the one or more second checkpoints are updated based on the link between the first object and the second object and based on the one or more changes to the model information or the implemented information (para.[0030]; “the assignment of unique identifiers to configuration items, the tracking of interactions (e.g., transactions, network traffic flows etc.) and dependencies among the items, changes in application configuration over time, as well as performance monitoring at desired levels of granularity for complex application” and para.[0054]; “process all the raw configuration data sets 320 and update (or create) a respective coalesced configuration record 350 corresponding to one or more configuration items whose raw data is included in the data sets”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Subramanian into Weavind to provide a clarity execution of migrating application from customer environment to provider environment based on full understanding of the relationship and dependency among various application component.

Claims 31 – 32 are method claim corresponding to system claims 22 – 23, and rejected under the same reason set forth in connection to the rejection of claims 22 – 23 respectively above.

Claim 35 is a non-transitory computer readable medium claim corresponding to method claim 30, and rejected under the same reason set forth in connection to the rejection of claim 30 above.

As per claim 36, the rejection of claim 35 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the operations comprise: generating a first checkpoint associated with the first set of layers, wherein the first checkpoint is associated with the first object, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
and generating a second checkpoint associated with the second set of layers, wherein the second checkpoint is associated with the second object, wherein the second checkpoint comprises attribute information associated with the second set of layers at the first moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”).
wherein linking the first object to the second object provides a comparison of the first set of layers and the second set of layers at the first moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).
  
As per claim 37, the rejection of claim 35 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the operations comprise: generating a first checkpoint associated with the first set of layers, wherein the Application No. 16/452,115 Preliminary Amendment and Response to Notice to File Missing Parts mailed July 9, 2019 Page 8 first checkpoint is associated with the first object, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
generating a second checkpoint associated with the first set of layers, wherein the second checkpoint is associated with a third object of the first set of layers, wherein the second checkpoint comprises attribute information associated with the first set of layers at a second moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”). 
and linking the first object to the third object to provide a comparison of the first set of layers at the first moment in time as compared to the second moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).    


6.	Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Subramanian et al (US 2017/0373935 A1), and further in view of Ylonen et al (US 2016/0335259 A1).
As per claim 24, the rejection of claim 21 is incorporated, Weavind et al (US 2014/0019611 A1) and Subramanian et al (US 2017/0373935 A1) does not specifically disclose wherein the actions comprise: generating respective hash values for each of the first and second objects; and storing, in the memory device, the first object, the second object, or both, in response to determining that the first object, the second object, or both do not have an existing respective hash value already stored in the memory device.
	However, Ylonen et al (US 2016/0335259 A1) in an analogous art discloses,
wherein the actions comprise: generating respective hash values for each of the first and second objects; and storing, in the memory device, the first object, the second object, or both, in response to determining that the first object, the second object, or both do not have an existing respective hash value already stored in the memory device (para.[0040]; “compute a new hash value of the current structured information for the host. If the newly computed hash value is identical to the hash value of the structured information stored in the database, no database update is needed. If the hashes differ, a process to update the database is triggered. In response thereto the host can send the most recent structured information to the database” and para.[0049]; “hash value is determined for the new configuration information”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate collection and storing of updated structured data of the system of Ylonen into identification of services that depends on a configuration information of the system of Weavind to reduce processing time of new configuration information for ameliorate the volume of data transfer for the configuration updates.

Claim 33 is a method claim corresponding to system claim 24, and rejected under the same reason set forth in connection to the rejection of claim 24 above.

7.	Claims 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Subramanian et al (US 2017/0373935 A1), and further in view of Aigner et al (US 2004/0187140 A1).
As per claim 25, the rejection of claim 21 is incorporated, Weavind et al (US 2014/0019611 A1) does not discloses wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed; and a template layer comprising information about the model configuration of the business service.
	However, Aigner et al (US 2004/0187140 A1) in an analogous art discloses,
wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed (para.[0057]; “framework 200 includes an object access layer (OAL) 210, a service layer 220, a user interface (UI) layer 230, and a metadata repository 240. OAL 210 manages interaction between composite applications and enterprise base systems”).
and a template layer comprising information about the model configuration of the business service (para.[0085]; “services 346 may provide pre-defined building blocks for process workflow and pre-defined actions” and para.[0113]; “templates(e.g., for services) or XML-templates (e.g., for JDO persistency) are used where business object specific coding or XML is added”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate object access layer for exchanging information with plurality of system of the system of Aigner into identification of services that depends on a configuration information of the system of Weavind for providing a uniform interface for presenting data to a composite application.

As per claim 26, the rejection of claim 25 is incorporated and further Aigner et al (US 2004/0187140 A1) discloses,
wherein the information indicative of how theApplication No. 16/452,115 business service is accessed comprises: a Hypertext Transport Protocol (HTTP), a Secured HTTP (HTTPS), an Application Programming Interface (API), a Simple Object Access Protocol (SOAP)), a Representational State Transfer (REST), or any combination thereof (para.[0063]; “components may include an SAP Web Application Server (WAS) to run the applications, an SAP Enterprise Portal to render the applications, an SAP KW to  handle unstructured information sources, pattern-based components and/or freestyle components with interfaces to the UI components to design UIs and to provide J2EE and ABAP run-time integration, an SAP BW to provide reporting and analytics, data mining, and planning and simulation, SAP Business Process Management (BPM), an SAP Exchange Infrastructure (XI) to provide shared integration knowledge separate from applications, and SAP Web services to offer business functionality over the Internet” and para.[0072]; “Object access layer 330 manages interaction between composite applications and enterprise base systems …….  layer 330 may act as a dispatcher to provide access to a variety of data sources. …. layer 330 leverages a message-based platform 390a that includes an XI with connectivity to underlying applications like CRM, HCM, and PLM, a knowledge management warehouse (KW) 390b, and a business intelligence warehouse (BW) 390c, and manages the persistency in application database”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate object access layer for exchanging information with plurality of system of the system of Aigner into identification of services that depends on a configuration information of the system of Weavind and migration of application from one environment to a different environment of the system of Subramanian for providing a uniform interface for presenting data to a composite application.

8.	Claims 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Subramanian et al (US 2017/0373935 A1), and further in view of Isobe et al (US 2010/0057780 A1).
As per claim 27, the rejection of claim 21 is incorporated, Weavind et al (US 2014/0019611 A1) and Subramanian et al (US 2017/0373935 A1) does not discloses wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules.
	However, Isobe et al (US 2010/0057780 A1) in an analogous art discloses,
wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI (para.[0068]; “object-area specifying policy may use at least one of an attribute of a configuration item, in particular, a service configuration item, a software configuration item, and a hardware configuration item, and relations between those configuration items”).
and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items” and para.[0131]; “status control section 503 may determine the executability of the executed service process B 502 from the object CI attributes 507 of the executed service process”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind  and migration of application from one environment to a different environment of the system of Subramanian for discovery and tracking of configuration item and their associated information.

As per claim 28, the rejection of claim 27 is incorporated and further Isobe et al (US 2010/0057780 A1) discloses,
wherein the second object is associated with the matching infrastructure layer and provides information indicative of a device associated with the CI, wherein linking the first object to the second object comprises associating the information indicative of the device to the model information associated with the CI to provide a comparison between the device in the matching infrastructure layer to related model information associated with the CI (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind and migration of application from one environment to a different environment of the system of Subramanian for discovery and tracking of configuration item and their associated information.

9.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Subramanian et al (US 2017/0373935 A1), and further in view of Fukui et al (US 2012/0084521 A1).
As per claim 34, the rejection of claim 30 is incorporated, Weavind et al (US 2014/0019611 A1) does not discloses generating a snapshot of the business service at a particular moment in time based on respective timestamps of checkpoints associated with the first set of layers or the second set of layers.
	However, Fukui et al (US 2012/0084521 A1) in an analogous art discloses,
generating a snapshot of the business service at a particular moment in time based on respective timestamps of checkpoints associated with the first set of layers or the second set of layers (para.[0037]; “configuration information and a system log at a specified time are acquired for each of the running OSs. A snapshot refers to an image stored at a predetermined time of a virtual server, and a configuration item indicating the snapshot is stored in the configuration-information storage unit”).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate generation of snapshot of configuration information of the system of Fukui into identification of services that depends on a configuration information of the system of Weavind and migration of application from one environment to a different environment of the system of Subramanian for generating information for restoring system into previous state or state in the past to identify whether there is any problem with the system.

10.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Subramanian et al (US 2017/0373935 A1), in view of Ylonen et al (US 2016/0335259 A1), and further in view of Aigner et al (US 2004/0187140 A1).
As per claim 38, the rejection of claim 35 is incorporated, Weavind et al (US 2014/0019611 A1) and Ylonen et al (US 2016/0335259 A1) does not specifically discloses wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed; and a template layer comprising information about the model configuration of the business service.
	However, Aigner et al (US 2004/0187140 A1) in an analogous art discloses,
wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed (para.[0057]; “framework 200 includes an object access layer (OAL) 210, a service layer 220, a user interface (UI) layer 230, and a metadata repository 240. OAL 210 manages interaction between composite applications and enterprise base systems”).
and a template layer comprising information about the model configuration of the business service (para.[0085]; “services 346 may provide pre-defined building blocks for process workflow and pre-defined actions” and para.[0113]; “templates(e.g., for services) or XML-templates (e.g., for JDO persistency) are used where business object specific coding or XML is added”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate object access layer for exchanging information with plurality of system of the system of Aigner into identification of services that depends on a configuration information of the system of Weavind, and migration of application from one environment to a different environment of the system of Subramanian, and storing of updated structured data of the system of Ylonen for providing a uniform interface for presenting data to a composite application.

11.	Claims 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Subramanian et al (US 2017/0373935 A1),  in view of Ylonen et al (US 2016/0335259 A1), and further in view of Isobe et al (US 2010/0057780 A1).
As per claim 39, the rejection of claim 35 is incorporated, Weavind et al (US 2014/0019611 A1), Subramanian et al (US 2017/0373935 A1), and Ylonen et al (US 2016/0335259 A1) does not specifically discloses wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI; and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules.
	However, Isobe et al (US 2010/0057780 A1) in an analogous art discloses,
wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI (para.[0068]; “object-area specifying policy may use at least one of an attribute of a configuration item, in particular, a service configuration item, a software configuration item, and a hardware configuration item, and relations between those configuration items”).
and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items” and para.[0131]; “status control section 503 may determine the executability of the executed service process B 502 from the object CI attributes 507 of the executed service process”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind, and migration of application from one environment to a different environment of the system of Subramanian, and storing of updated structured data of the system of Ylonen for discovery and tracking of configuration item and their associated information.

As per claim 40, the rejection of claim 39 is incorporated and further Isobe et al (US 2010/0057780 A1) discloses,
wherein the second object is associated with the matching infrastructure layer and provides information indicative of a device associated with the CI, wherein linking the first objectApplication No. 16/452,115 Preliminary Amendment and Response to Notice to File Missing Parts mailed July 9, 2019 Page 9 to the second object comprises associating the information about the device to the model information associated with the CI to provide a comparison between the device in the matching infrastructure layer to related model information associated with the CI (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind, and migration of application from one environment to a different environment of the system of Subramanian, and storing of updated structured data of the system of Ylonen for discovery and tracking of configuration item and their associated information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



8/23/2021